Citation Nr: 0906585	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-17 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel

INTRODUCTION

The Appellant is a veteran who served on active duty from 
April 1971 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Veteran had a hearing before the Board in 
January 2009 and the transcript is of record.

The Veteran submitted additional, relevant treatment records 
during his January 2009 hearing.  The RO did not consider the 
evidence or issue a supplemental statement of the case 
(SSOC), but this is not necessary since the evidence 
submitted was accompanied by a waiver of local jurisdictional 
review.


FINDING OF FACT

Since the date of the Veteran's increased rating claim in 
July 2005, the Veteran's PTSD primarily results in 
nightmares, flashbacks, difficulties sleeping, anxiety, 
extreme irritability, depression, social isolation with a 
strong preference to be alone, an exaggerated startle 
response, chronic panic attacks, intrusive thoughts and some 
forgetfulness all resulting in moderately severe, but not 
severe, social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the Veteran in February 2006 and June 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  He was also notified of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).





Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The June 
2008 letter notified the Veteran of all the elements required 
by Vazquez-Flores.  Id.  

Complete VCAA notice was provided after the initial 
unfavorable AOJ decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the June 2008 notice was provided to the veteran, the 
claim was readjudicated in an April 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records, Social 
Security Administration (SSA) disability records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
2006 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's PTSD since he was last examined.  Subsequent VA 
outpatient treatment records are consistent with VA 
outpatient treatment records throughout the appellate time 
period.  This is explained in more detail below.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (PTSD)

The Veteran filed his claim for an increased rating for PTSD 
in July 2005, alleging that his symptoms have grown steadily 
worse affecting every aspect of his life and thus warranting 
a rating greater than 30 percent.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, for reasons explained below, 
the Board finds the Veteran's disability is consistent 
throughout the relevant appellate time period and, therefore, 
staged ratings are not warranted here.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, VA outpatient treatment records from 2005 to 
2008 consistently assign the Veteran a GAF score of 45.  
Similarly, the Veteran was afforded a VA examination in 
February 2006 where the he was assigned a GAF score of 50.  
In stark contrast, the Veteran was more recently afforded a 
VA examination in November 2007 where the examiner assigned 
the Veteran a GAF score of 55.  The Board notes the most 
recent GAF score found within the VA outpatient treatment 
records is dated May 2008 and reflects a GAF score of 45, 
consistent with the other VA outpatient treatment 
determinations from 2005 to 2008. 

The DSM-IV provides for a GAF rating of 41-50 for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Clearly the difference between a GAF score of 45 and 55 is 
significant. 

According to all the medical records and the Veteran's 
statements, the Veteran's PTSD is mainly manifested by 
unprovoked irritability and social isolation.  The Veteran 
has been unemployed since 1993.  According to medical 
records, to include Social Security Administration (SSA) 
disability records, his unemployment is due primarily to 
physical disabilities (coronary artery disease and 
degenerative disc disease of the spine) and not his PTSD.  
The Veteran feels his occupational potential is limited by 
his PTSD, but agrees his primary reason for unemployment are 
physical limitations.  Transcript at 13.  

The Veteran is married with a very large family of seven 
children and over 12 grandchildren.  He was first diagnosed 
with PTSD in 2002 although he claims he suffered with 
symptoms since his time in Vietnam, evidenced by problems 
with drug and alcohol abuse.  He indicates his large family 
was an adequate distraction, but once his children became 
adults, his ability to cope worsened.  

The VA outpatient treatment records from 2005 to 2008 clearly 
indicate the Veteran suffers from an exaggerated startle 
response, daily panic attacks, intrusive thoughts, extreme 
irritability and short-temper, depression, anxiety, sleep 
disturbances, nightmares, forgetfulness, and extreme social 
isolation.  Most recently, in a May 2008 treatment record, 
the Veteran indicated he no longer sleeps next to his wife 
because he is afraid of hitting her in his sleep.  Again, the 
VA outpatient treatment records consistently assigned the 
Veteran with a GAF score of 45 for serious symptoms of PTSD 
throughout this time.

The Veteran testified during his hearing before the Board in 
January 2009 that his only social contact is with his family.  
His day consists of mainly watching television.  His children 
take turns visiting him and his wife has to remind him to 
shower on a regular basis.  He had acquaintances in the past, 
but no longer keeps in contact with old friends.  He used to 
have hobbies of hunting and fishing, but does not participate 
in them anymore.  However, the Veteran indicated that he is 
involving himself in a veterans organization.  Transcript at 
16.  He said he developing relationships and attending 
meetings.  Id.

The Veteran was afforded a VA examination in February 2006 
where the examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 50.  Similar to the VA outpatient 
treatment records, the examiner noted the Veteran's 
irritability and social isolation as the most predominant 
symptoms of his disability.  The examiner also noted the 
Veteran's exaggerated startle response, recurrent memories, 
nightmares and sleep disturbances.  

The Veteran was afforded an additional VA examination in 
November 2007 where the examiner, in stark contrast to the 
other medical evidence, assigned the Veteran with a GAF score 
of 55.  The examiner indicated the Veteran's PTSD is not the 
primary reason of his unemployability or lack of social 
functioning.  Rather, the Veteran's physical disabilities 
prevent him from working and cause much of his depression and 
decreased motivation to do anything social.  The examiner 
does indicate the Veteran has occasional nightmares and 
flashbacks, but indicates these are episodic rather than 
daily occurrences.  The examiner also noted the Veteran's 
temper control problems, forgetfulness and chronic intrusive 
memories.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the Veteran's PTSD to 50 percent, but no more.

The symptoms defined by the November 2007 examiner clearly 
support the Veteran's current 30 percent rating.  The 
remainder of the medical evidence coupled with the Veteran's 
testimony, however, clearly indicates a more severe 
condition.  The evidence consistently indicates the Veteran 
is short-tempered and lives in social isolation other than 
continuous contact with his wife, children and grandchildren.  
However, he also states that he recently joined a Legion 
group, which has led him to develop some friendships and 
attend meetings.  His daily activities include watching 
television and occasional gardening.  The November 2007 
examiner attributes much of his social isolation to his 
physical disabilities.  Clearly, from the medical evidence, 
the SSA disability records and the Veteran's testimony, the 
Veteran's unemployability is not due to his PTSD.  However, 
it appears from the evidence that his unemployability has, at 
the very least, aggravated his PTSD symptoms decreasing his 
motivation to be involved with any friends, hobbies or social 
interaction.

The Board finds the recent outpatient treatment records to be 
far more probative than the November 2007 VA examination.  
The recent records are extremely consistent with one another 
both in explanation of the Veteran's symptoms and the 
assigned GAF score.  The 2007 examiner noted very different 
symptoms.  For example, the VA outpatient treatment records 
consistently indicated daily panic or anxiety attacks whereas 
the 2007 examiner merely noted them as episodic or 
occasional.  The outpatient treatment records, moreover, span 
through January 2009 and, thus, are more recent in time and 
more indicative of the Veteran's current condition. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the Veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating.  See 38 C.F.R. § 4.7.  


The Veteran's PTSD symptoms include, most significantly, 
social isolation and mood disturbances such as anger, 
anxiety, irritability, depression and significant sleep 
disturbances.  He has exhibited unprovoked irritability and 
depressed affect during psychiatric treatment.  For example, 
a 2008 treatment record indicates the Veteran was angry 
throughout the session speaking in a loud voice.  The 2005 to 
2008 outpatient treatment records notably indicated the 
Veteran's apparent depression and anxiety.  The notes also 
indicate daily panic attacks and exaggerated startle 
response. 

In regard to social isolation, the VA outpatient treatment 
records and VA examinations consistently indicate the 
Veteran's primary social is with his family.  The Veteran 
repeatedly indicates he has no desire to participate in 
hobbies or contact old friends.  In general, the Veteran he 
sits around and watch television and occasionally does some 
gardening.  However, as discussed above, he testified that 
has joined a veterans group, which entails socializing with 
other veterans and attending meetings.  The undersigned notes 
that the Veteran seemed encouraged and happy with the 
relationships he was developing through this veterans group.
 
With the exception of the November 2007 examination, the 
Veteran has routinely been assigned a GAF score consistent 
with a "serious" impairment in social and occupational 
functioning, with manifestations such as flattened affect, 
panic attacks, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This is exactly the criteria for a 50 
percent rating.

The Veteran, however, does not have any symptoms ordinarily 
associated with "severe" social and occupational 
impairment, such as impaired familial relationships, thought 
processes or communication, inappropriate behavior, deficient 
personal hygiene, disorientation or memory loss.  More 
importantly, he does not have total social and occupational 
impairment.  He does have deficiencies in these areas, but 
that is contemplated in ratings lower than 70 and 100 
percent.  


Specifically, the Veteran has a good relationship with his 
wife, his 7 children and his many grandchildren.  He 
indicates he can only handle short visits with his 
grandchildren, but he enjoys them nonetheless.  He is 
currently unemployed, but the medical records clearly 
indicate that the Veteran's unemployment is due primarily to 
his physical disabilities.  His thought processes and speech 
are coherent, logical and intact.  He denied any suicidal 
ideation (other than occasional passive thoughts), delusions 
or hallucinations.  Overall, since the Veteran has some of 
the criteria for a 50 percent rating, along with several 
psychiatric symptoms not listed in the rating schedule such 
as loss of interest, irritability, etc., see Mauerhan, supra, 
the Board concludes his overall level of disability more 
nearly approximates that consistent with a 50 percent rating.  
The GAF scores of record support the Board's conclusion that 
a higher rating is warranted. The majority of the scores, 
especially from 2005 to 2008, are consistently 45, reflective 
of a "serious" impairment in social and occupational 
functioning, which is commensurate with a higher degree of 
social and industrial impairment as required for the 
assignment of a 50 percent disability evaluation.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment for PTSD. As explained in more 
detail above, the symptoms throughout the Veteran's treatment 
from 2005 to 2008 are consistent with each other.  In 
contrast, no medical evidence supports any of the conclusions 
reached in the Veteran's November 2007 VA examination.  For 
this reason, staged ratings are not applicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that he met the requirements for a 50 
percent schedular rating from the date he filed his increased 
rating claim.  The Board considered assigning the Veteran a 
rating higher than 50 percent, but the preponderance of the 
evidence is against assignment of such a rating.  As noted 
above, the criteria for a 70 or 100 percent rating are not 
met.  The Veteran does not necessarily disagree.  In a 
statement received as recently April 2008, he stated that he 
felt his symptomatology "more closely met the 50% rating 
criteria for PTSD."  Indeed, as discussed above, he does not 
experience significant familial and occupational deficiencies 
(other than those due to his physical impairments) nor is his 
speech illogical, obscure or irrelevant.  He is not in a 
near-continuous state of panic, depression or disorientation.  
He does not experience hallucinations. He has never exhibited 
impairment in thought processes or communication. He does not 
exhibit inappropriate behavior. His personal hygiene is 
appropriate. There is no objective evidence of 
disorientation.  He does have some social isolation, but he 
has an overall good relationship with his family and sees 
them on a regular basis. Therefore, a higher rating is not 
warranted.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers wide range of social and 
industrial indicators and psychiatric symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the PTSD itself markedly impacted 
his ability to perform his job.  The record clearly 
demonstrates that the Veteran's unemployment is a result of 
his non-service connected coronary artery disease and spine 
disability.  The Veteran does not contend otherwise.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 50 percent, but no 
more, for PTSD is granted subject to the laws and regulations 
governing monetary awards.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


